DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
detection unit in claims 1, 3, 4, 7, and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

6.	Claims 1, 5, 6, 7, 10, and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Oleksy et al. (2003/0219754).
	As for claim 1, Oleksy in a fluorescence polarization detection of nucleic acids discloses/suggests the following: a sample detection device (paragraph 0056 with Fig. 3:   15 and 20) comprising: a first polarizer configured to allow first polarized light which is a part of incident light to pass therethrough by polarizing the incident light (Fig. 3: 46 and 41 of 40; paragraph 0090); a stage disposed on a path of the first polarized light, the stage allowing a sample to be disposed thereon (Fig. 3: 23 of 20 in path of 46 via 50); a second polarizer configured to polarize light (Fig. 3: 36 of 30); and a detection unit configured to detect second polarized light having passed the second polarizer and to generate a detection signal (Fig. 3: 31 of 30; paragraph 0098; last 2 lines of paragraph 0188 demonstrate input signals are detection signals produced by the detection unit); wherein the first polarizer is configured to allow the first polarized light oscillating in a first direction to proceed toward the sample when the incident light reaches the first polarizer (paragraph 0010:  first polarized light is perpendicular to second polarized light; paragraph 0043:  lines 3-4; paragraph 0099:  excitation polarization direction is perpendicular to emission polarization direction); wherein emission light is configured to be emitted by an excitation of the sample when the first polarized light reaches the sample (paragraph 0017 and 0024; Fig. 3: 40 (46) to 50 to 23; paragraph 0099), and wherein the second polarizer is configured to allow the second polarized light oscillating in a second direction to proceed toward the detection unit when the emission light reaches the second polarizer  (paragraph 0010:  first polarized light is perpendicular to second polarized light; paragraph 0043:  
	As for claims 5-6, Oleksy discloses/suggests everything as above (see claim 1).  In addition, Oleksy discloses/suggests wherein the second polarizer is oriented to
block part of the emission light proceeding toward the second polarizer (claim 5) and wherein the first direction is orthogonal to the second direction (claim 6) (paragraph 0099: treating the cross polarization configuration of the polarizers wherein the first polarizer and the second polarizer are perpendicular to each other as inherently having the second polarizer oriented to block part of the emission light proceeding toward the second polarizer).
	As for claim 7, Oleksy discloses/suggests everything as above (see claim 1).  In addition, Oleksy discloses/suggests wherein the emission light is fluorescence, and wherein the detection unit is configured to detect the fluorescence emitted from the sample (abstract; paragraph 0026; paragraph 0101).
	As for claim 10, Oleksy discloses/suggests everything as above (see claim 1).  In addition, Oleksy discloses/suggests  a sample detection method using the sample detection device of claim 1 (abstract; paragraph 0029; paragraphs 0188-0189: demonstrates automation of process and apparatus for the practice of the method; as well refer to claim 1 above), the method
comprising: emitting the incident light to the first polarizer to allow the first polarized light
oscillating in the first direction to proceed toward the sample (Fig. 3: 41 to 46 to 50 to 23 with paragraph 0099); and detecting the second polarized light to obtain an image of the sample based on the second polarized light (Fig. 3: 23 to 50 to 36 to 31; paragraphs 0098-0099; paragraphs 0038 and 0046)
claim 14, Oleksy discloses/suggests everything as above (see claim 1).  In addition, Oleksy discloses/suggests  a non-transitory computer-readable storage medium including computer-executable instructions, wherein the instructions, when executed by a processor, cause the processor to perform a sample detection method using the sample detection device of claim 1 (paragraphs 0188-0189: demonstrates automation of process and apparatus for the practice of the method; as well refer to claim 1 above), the method
comprising: emitting the incident light to the first polarizer to allow the first polarized light
oscillating in the first direction to proceed toward the sample (Fig. 3: 41 to 46 to 50 to 23 with paragraph 0099); and detecting the second polarized light to obtain an image of the sample based on the second polarized light (Fig. 3: 23 to 50 to 36 to 31; paragraphs 0098-0099; paragraphs 0038 and 0046).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oleksy et al. (2003/0219754) in view of Abdulhalim (2017/0363472).
	As for claim 2, Oleksy discloses/suggests everything as above (see claim 1).  In addition, Oleksy discloses a reflective member configured to reflect the first polarized light to proceed toward the sample (Fig. 3: 50).  For the embodiment of Figure 3, Oleksy is silent concerning a first lens configured to refract reflection light reflected from the reflective member to proceed toward the sample.  Oleksy does demonstrate the use of a telecentric scan lens that .
9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oleksy et al. (2003/0219754).
	As for claim 3, Oleksy discloses/suggests everything as above (see claim 1).  For the embodiment of Figure 3, Oleksy is silent concerning a reflective member configured to reflect the emission light to proceed toward the detection unit; and a first lens disposed on a path of the first polarized light and configured to refract the emission light to proceed toward the reflective member.  Nevertheless, he does teach having a reflective member configured to reflect the emission light to proceed toward the detection unit (Fig. 6: 55 to 30; Fig. 13:  80 to 94).  And teaches having a lens in both the illumination and detection paths in order to scan a PCR plate by focusing on individual regions such as individual wells in the plate and directing the emission light of the sample to the reflective member and to the detection unit (Fig. 13: 86 and PCR plate; emission light to 86 to 82 to 80 to 94; paragraph 0125).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a .
10.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oleksy et al. (2003/0219754) in view of Abdulhalim (2017/0363472) further in view of Schwertner (2010/0108873).
	As for claim 4, Oleksy in view of Abdulhalim discloses/suggests everything as above (claim 2).  In addition, Oleksy in view of Abdulhalim discloses a second lens configured to refract the second polarized light to proceed toward the detection unit (Oleksy: Fig. 3:  33 or 35 of 30; paragraph: 0098: lines 10-13 and paragraph  0102;  Noting 33 or 35 would be a second lens when treating Oleksy in view of Abdulhalim: see claim 1 above).  Oleksy in view of Abdulhalim are silent concerning  a distance between the second lens and the detection unit is identical to a distance between the first lens and the stage.  Nevertheless, Schwertner in a method and assembly for optical reproduction with depth discrimination teaches three-dimensional layered optical scanning of spatially extended objects in microscopy using fluorescent light emitted by the sample (abstract) wherein the sample plane (Fig. 1: 9) is conjugate with an image plane (Fig. 1: 13) and an illumination plane (Fig. 1: 3; paragraph 0070:  lines 1-9).  And Schwertner appears to demonstrate the distance between the sample plane and a lens (Fig. 1: 9 and 5) is equal to the distance between a lens that appears identical to Fig. 1: 5 and an image plane (Fig. 1: 13 and lens between 17 and 13).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have a 
	As for claim 8, Oleksy in view of Abdulhalim and Schwertner discloses/suggests everything as above (see claim 4).  Oleksy in view of Abdulhalim is silent concerning an actuator configured to change a relative position of the stage with respect to at least one of the second lens and the detection unit.  Oleksy in view of Abdulhalim disclose the second lens and the detection unit (Oleksy: Fig. 3:  33 or 35 of 30 and 31 of 30; paragraph: 0098: lines 10-13 and paragraph  0102;  Noting 33 or 35 would be a second lens when treating Oleksy in view of Abdulhalim: see claim 4 above).  Oleksy suggests an actuator configured to change a relative position of the stage, carrier, with respect to at least one of the second lens and the detection unit (paragraph 0006).  Nevertheless, Schwertner teaches axial displacement of the sample during a change of wavelength to provide axial chromatic correction (paragraph 0085) which at least suggests that there is an actuator to move the sample axially.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an actuator configured to change a relative position of the stage with respect to at least one of the second lens and the detection unit to provide axial chromatic correction when changing from wavelength of interest to another when investigating a sample’s fluorescence.
Allowable Subject Matter
11.	Claims 9 and 11-13 are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.

Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's

Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886